Citation Nr: 1449872	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  11-29 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for right-shoulder strain.

2.  Entitlement to an evaluation in excess of 20 percent for left-shoulder strain.

3.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a bilateral hip disability. 

4.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to March 2005.

This matter comes before the Board of Veterans' Appeals on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the August 2009 Veteran's request to reopen the claim that was denied in April 2005 by the Nashville, Tennessee VA RO.  Jurisdiction is now with the Louisville VA RO.

In October 2013, after receiving an October 2013 Supplemental Statement of the Case (SSOC), the Veteran submitted to VA a letter withdrawing his appeal of the evaluations of his bilateral shoulder disabilities.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a bilateral hip disability is addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.   


FINDINGS OF FACT

1.  In October 2013, the Veteran submitted a statement to VA in which he withdrew his appeal with regard to the evaluation of his bilateral shoulder disabilities, prior to the issuance of a decision on those issues.

2.  In an unappealed April 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral hip disability.

3.  The evidence received since the April 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral hip disability and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of entitlement to increased disability ratings for right and left shoulder disabilities by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The August 2010 rating decision denying service connection for a bilateral hip disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

3.  Because new and material evidence has been received since the August 2010 rating decision with respect to the Veteran's claim of entitlement to service connection for a bilateral hip disability, the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evaluation of right and left shoulder disabilities

By letter of October 2013, the Veteran withdrew his appeal of the evaluation of his bilateral shoulder disabilities.  When the letter was received, the Board had not yet issued a decision.  Because the appeal has been withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed, and a dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).  Accordingly, the Board will not take action on the appeal of the evaluation of the bilateral shoulder disabilities, and the Veteran's appeal as to those issues will be dismissed.

Service connection for bilateral hip disability 

The Veteran seeks entitlement to service connection for a bilateral hip disability.  Implicit in his claim is the contention that VA has received new and material evidence which requires the Board to reopen the previous denial of the claim.  In the interest of clarity, the Board will discuss certain preliminary matters.   The issue on appeal will then be analyzed and a decision rendered.   

The Veterans Claims Assistance Act of 2000

VA has a statutory and regulatory duty to notify and assist veterans in substantiating a claim for VA benefits pursuant to the Veterans Claims Assistance Act (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).   As discussed below, there is sufficient evidence is of record to grant the Veteran's request to reopen the claim for entitlement to service connection for a bilateral hip disability.  The claim will be reopened.  Therefore any error in complying with the notice or assistance requirements with respect to the request to reopen the claim is moot.  The additional evidentiary development required for the adjudication of the Veteran's service connection claim on the merits is addressed in the remand section below. 

Analysis

Generally service connection may be granted for a disability resulting from an injury incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014). 

For certain chronic diseases, such as arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).
In order to establish service connection for a claimed disorder, there must be:  (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between a Veteran's present disability and the disease or injury incurred or aggravated during service.  See Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.11103 (2014). A disallowed claim that has become final may be reopened when new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C.A. § 5108 (West 2002).  "New" evidence means evidence not previously submitted to the agency decision-maker. "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).

Whether newly submitted evidence raises a reasonable possibility of substantiating the claim is not a separate determination, but rather part of the determination of whether the evidence submitted is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In the determination of whether new and material evidence has been received, the credibility of the evidence is to be presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The VA is not, however, bound to consider credible that which is the patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).

If the Board determines that the evidence added to the record since the last final decision is new and material, the claim will be reopened, and the VA has a duty to assist the claimant in the development of his or her claim, including the ordering of a medical "nexus" examination, if warranted.  See Shade, supra.  Once having reopened a claim, the Board will evaluate the merits of the claim.  See 38 U.S.C.A. § 5108 (West 2002); see also Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

After assembling the evidence, the Board must evaluate the entire record. See 38 U.S.C.A. § 7104(a) (West 2002).  The denial of a claim on the merits requires that the preponderance of the evidence be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence as to any issue material to the determination of the matter.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102, 4.3 (2014).  

In the present case, the RO denied service connection for a bilateral hip disability in April 2005 on the basis that the evidence did not establish that the Veteran had a current disability.  A May 2005 letter from the RO notified the Veteran of the rating decision and his appellate rights.  The Veteran did not appeal the April 2005 rating decision and did not submit new and material evidence within one year of the decision.  That rating decision has therefore became final.

At the time of the April 2005 rating decision, the record included the Veteran's claim, service treatment records from March 2001 to March 2005, and a March 2005 VA compensation and pension examination.

In his December 2004 claim, the Veteran stated that the joints in his hips were deteriorating, that the disability began during service in June 2001, and that he had received treatment for his shoulders and hips from September to November 2003.  

The Veteran's service treatment records document that the Veteran was treated for a hip condition in 2003 that he claimed to have been caused by his lifting of a tool box and other heavy objects as a light wheel mechanic.

The VA medical examination conducted in March 2005 found no bilateral hip condition.

The evidence that has been added to the record since the April 2005 rating decision includes, in relevant part, VA treatment records relating to the treatment and diagnosis of a hip condition, a June 2010 compensation and pension examination diagnosing a hip disability, and an April 2010 letter of Dr. C.R, relating the Veteran's 2008 motor vehicle accident to his service-connected PTSD.  The Board finds that the evidence added to the claims folder since is sufficient to reopen the Veteran's claim of a bilateral hip injury.  Specifically, the evidence is new and is material to the unestablished fact of a current disability, and raises a reasonable possibility of substantiating the claim, in that it provides a potential nexus to service or a service-connected disability.  As new and material evidence has been received, the Board reopens the claim for service connection for a bilateral hip disability.

In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Thus evidence that is sufficient to reopen a claim may not be sufficient to grant the benefit being sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

As explained in the remand section below, the Board has determined that additional development is necessary before the merits of the claim can be addressed.


ORDER

Having been withdrawn, the appeal to the Board on the issue of entitlement to an increased rating for a right shoulder strain is dismissed.

Having been withdrawn, the appeal to the Board on the issue of entitlement to an increased rating for a left shoulder strain is dismissed.

New and material evidence having been received, the claim of entitlement to service connection for a bilateral hip disability is reopened; to this extent only, the appeal is granted.
REMAND

The Veteran contends that overuse of his hips when lifting heavy objects as a light wheel mechanic during active military service caused the pain and looseness of his left and right hips.  Service treatment records from 2003 note increased laxity of the Veteran's hips, popping/grinding of the hips, and the Veteran's report of hip instability and pain.      

A June 2010 VA medical examination of the Veteran noted the Veteran's assertion that his bilateral hip pain began during service in 2003.  The examiner further noted the negative results of the Veteran's 2005 x-ray exam and 2009 MRI (magnetic resonance imaging).  Tenderness in both hips was found, as well as objective evidence of pain with active motion of the left hip and the right hip.  The examiner found no symptoms of arthritis.  The examiner reviewed the Veteran's claims folder, which included private medical records, service treatment records, and VA treatment records.  Upon completing his review, examination, and testing, the examiner diagnosed the Veteran as having bilateral femoroacetabular impingement that is less likely as not (less than a 50/50 probability) caused by, or a result of, military service.  As a rationale for the negative nexus opinion, the examiner stated that the "Veteran underwent MVA March of 2008 in which he [sic] patient suffered several injuries in an MVA in 3/08.  His orthoapedic [sic] catalogues injuries from this include [sic] C6 and C7 fractures that w[ere] treated non-operatively in a C-collar, multiple rib fractures, and a multiligament injury to the left knee that was treated operatively 8/09.  Additionally he has suffered from pain in his lower back, bilateral hips and bilateral knees since the injury."

The inadequacy of the VA examination report requires a remand of the claim for further evidentiary development and readjudication.  In particular, it appears that the VA medical examiner did not take into account, or inadequately addressed, the Veteran's service treatment records, which contain the Veteran's account of how he injured his hip in service and his history of hip pain in service.  If the examiner discounted the Veteran's report of injury and pain in 2003 and the treatment he received at that time, there is no statement in the examination report that the examiner did so or an explanation as to why.
Moreover, while the June 2010 examination report does mention the Veteran's 2008 automobile accident, there is no discussion of how that accident injured the Veteran's hips or why the examiner believes that the accident is a more likely cause of the Veteran's hip pain and limitations than the in-service hip injury for which the Veteran was treated in the fall of 2003.  The only injuries cited as having been caused by the automobile accident are not of the hip, but rather of the neck, ribs, and knees.

Furthermore, the VA examination report did not address the May 2010 lay statement of R.J. referring to the Veteran's considerable and consistent hip problems for years.

If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014).  For the reasons stated above, the Board finds that the June 2010 examination report was not based upon the complete facts and is inadequate.  Additional development is required. See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991).  Because further evidence and clarification of the evidence are essential for a proper appellate decision, the Board must order an additional examination report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).
 
If the medical evidence affirmatively establishes that the current hip disability is in fact due to the 2008 motor vehicle accident, then additional inquiry is required as to whether the hip disability is secondary to the service-connected PTSD.  Notably, an April 2011 rating decision granted the Veteran service connection for PTSD with an evaluation of 100 percent, based on his service in Afghanistan.  The Veteran argues that his 2008 automobile accident was caused by "flashbacks [he] was suffering from military service."  See Veteran's April 2011 statement.  Furthermore, a treating physician has documented her opinion that the Veteran was experiencing PTSD symptoms at the time of his accident.  See April 2010 letter of Dr. C.R.  Thus the record fairly raises the issue of whether the Veteran's automobile accident establishes service connection on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of how to substantiate a claim based on secondary service connection.

2. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claim remanded herein.  Of particular interest are medical records associated with the Veteran's automobile accident from 2008.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.

3. Refer the Veteran's claims folder to a suitably qualified VA physician for a clarifying opinion as to the nature and etiology of any bilateral hip disability that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  The examiner is directed, as part of the full review, to review the Veteran's post-service treatment records documenting the 2008 motor vehicle accident, as well as those records from March to May 2010, including the April 2010 and May 2010 letters of Dr. C.R.  These records, and the complete claims folder, must be considered by a medical examiner in forming an opinion as to the condition of the Veteran's hips and the etiology of any injury.

The examiner should then state an opinion as to the following:
      
a. Is it at least as likely as not that the Veteran's current bilateral hip disability is causally or etiologically related to his military service, including whether it is due to overuse of his hips when lifting heavy objects as a light wheel mechanic during active military service.  Note that service treatment records from 2003 document increased laxity of the Veteran's hips, popping/grinding of the hips, and the Veteran's report of hip instability and pain.

The examiner is further advised that the Veteran is competent to report in-service events, his treatment, and his symptoms, and that such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects or otherwise discounts the facts or explanations stated in the Veteran's reports, the examiner must provide a reason for doing so.

b. Is it at least as likely as not that the Veteran's current hip disability was caused by the 2008 motor vehicle accident?

c. Only if the Veteran's current hip disability is found to have been caused by the 2008 motor vehicle accident, is it at least as likely as not that the Veteran's hip disability is caused, or aggravated by, his service-connected PTSD?  "Aggravation" means a permanent increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hip disability found prior to the aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to PTSD.  

The examiner is specifically to review, in addition to the entire record, the April 2010 letter from Dr. C.R. stating that impairment from PTSD caused the Veteran's 2008 automobile accident and resulting serious injury.  

The Board requests, for all opinions expressed by the examiner, a clear rationale and a discussion of the facts and medical principles involved.  If an opinion cannot be provided without further examination of the Veteran, such an examination must be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. Readjudicate the Veteran's bilateral hip disability claim, to include service connection on a secondary basis.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


